Citation Nr: 0930117	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for blackouts and heat 
exhaustion.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been received to reopen claims for 
service connection for blackouts and heat exhaustion, and for 
headaches.

As discussed below, the Board finds that the October 1984 
decision denying service connection for blackouts and heat 
exhaustion did not become final.  

In November 2005, the Veteran testified at a hearing before 
RO personnel.  The Veteran testified before the undersigned 
at a May 2009 hearing at the RO (Travel Board).  Transcripts 
of these hearings are associated with the claims folder.

At his Travel Board hearing, the Veteran appears to have 
raised a claim for service connection for a cervical spine 
disability.  That claim is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  Entitlement to service connection for blackouts and heat 
exhaustion was denied in an October 1984 rating decision, 
that decision did not become final because it did not explain 
the reasons for the decision.

2.  Blackouts and heat exhaustion are unrelated to a disease 
or injury in service and there was no increase in the 
underlying disability during service.

3.  Entitlement to service connection for headaches was 
denied in a November 1994 rating decision based on the fact 
that service treatment records showed no findings of 
headaches; the Veteran's appeal of this decision was closed 
when he failed to submit a timely substantive appeal.

4.  Evidence received since the November 1994 rating decision 
became final includes testimony that the Veteran experienced 
headaches in service and is so significant that it must be 
considered in order to fairly adjudicate the claim.

5.  Headaches did not have their onset in service, are 
unrelated to a disease or injury in service, and underwent no 
increase in underlying disability during service.


CONCLUSIONS OF LAW

1.  The October 1984 rating decision denying service 
connection for blackouts and heat exhaustion is not final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.103(e) (1984).

2.  The criteria for service connection for blackouts and 
heat exhaustion have not been met.  38 U.S.C.A. §§ 1111, 
1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2008).

3.  The November 1994 rating decision denying service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.32, 20.302, 20.1103 (2008).

4.  Evidence received since the November 1994 decision 
denying service connection for headaches is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for service connection for headaches have 
not been met.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with an April 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate his request to reopen his claim for blackouts 
and substantiate the underlying claim.  This letter told him 
what evidence VA would obtain, what evidence he was expected 
to provide, and of what assistance the VA could provide the 
Veteran in obtaining this evidence.  This letter also 
notified the Veteran that he should submit any relevant 
evidence in his possession.  This letter met the duty to 
notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the April 2004 letter.  However, he has not been provided 
with notice regarding the remaining Dingess elements.  VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by 
the RO.  Pelegrini.  

As the Veteran's request to reopen his service connection 
claim for blackouts and his service connection claim for 
headaches are being denied, and no rating or effective date 
is being assigned, he has suffered no prejudice from the 
deficiency with regard to these elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A December 2006 letter informed the Veteran that his claims 
for service connection had been previously denied, informed 
him of the need for new and material evidence to reopen the 
claim, and provided regulatory definitions of "new" and 
"material."  Although this December 2006 letter did not 
provide the reasons for the previous denial, there is no 
prejudice, because the Board finds that the decision denying 
service connection for blackouts and heat exhaustion did not 
become final and that new and material evidence has been 
received to reopen the claim for service connection for 
headaches.

Some of the notice in this case was provided after the 
initial denials of the claims, but the timing deficiency was 
cured by readjudication of the claims in subsequent 
supplemental statements of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran has testified that blackouts, heat exhaustion and 
headaches began prior to service, but he was unable to say 
that the disability increased in severity during service.  As 
such, his testimony does not indicate that the claimed 
disabilities may be related to service.  

The contemporaneous record shows no blackouts, head 
exhaustion or headaches in service or a continuity of 
symptomatology since service.  There is also no medical 
opinion suggesting that the claimed disabilities may be 
related to service.  Accordingly, further examinations are 
not required.

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, private treatment 
records, Social Security Administration (SSA) records and VA 
treatment records have been obtained.

The Veteran has not been afforded an examination for either 
of his claims.  The evidentiary record, as discussed below, 
is negative of competent evidence of an in service disease or 
injury, a current disability for which service connection can 
be granted, or for a nexus between any such diagnosed 
condition and his service.  In addition, his blackouts 
service connection claim is not being reopened and an 
examination is not required prior to reopening a claim that 
has been finally denied in a prior decision.  Examinations 
are therefore not required.

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service- 
connected disability, including on the basis of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but the previous version of 38 C.F.R. § 
3.310 is potentially more favorable to the Veteran).

Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation will not be conceded where the pre-existing 
condition underwent no increase in service.  38 C.F.R. § 
3.306(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Blackouts and Heat Exhaustion

The RO originally denied the claim for service connection for 
blackouts and heat exhaustion in an October 1984 rating 
decision.  The rating decision discussed the reasons for 
denying service connection for "nervous and anxiety 
attacks" but contained no discussion as to why service 
connection was being denied for blackouts or heat exhaustion.  
In a letter dated in October 1984, the Veteran was informed 
that "the evidence does not establish service connection for 
the following: nervous condition blackouts and heat 
exhaustion".  

The Veteran subsequently denied receiving this notice, but 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926). Therefore, it must be 
presumed that the RO properly discharged its official duties 
by properly handling claims submitted by the veteran.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary".  
Statements made by the veteran are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

At the time of the October 1984 decision, the provisions of 
38 C.F.R. § 3.103(e) (1984), required VA to notify a claimant 
of any decision affecting the payment of benefits.  The 
notice was required to include the reasons for the decision.  
Id.  The October 1984 decision did not include reasons for 
the denials of service connection for back outs or heat 
exhaustion.  If a claimant has not been properly notified of 
an RO decision, the decision is rendered nonfinal.  See Best 
v. Brown, 10 Vet. App. 322, 325 (1997) ("Based on the 
requirements of 38 C.F.R. § 3.103(e), 3.104(a), the Court 
finds that VA committed a procedural error by failing to 
adequately notify the appellant that it was denying him 
service connection for all of the diagnosed disorders 
including generalized anxiety disorder. Therefore, the August 
1981 decision is not final."); see also AG v. Peake, 536 
F.3d 1306, 1310 (Fed.Cir.2008) (holding that the challenged 
1985 RO decision never became final because VA failed to 
notify the appellant of his right to appeal that decision as 
required by 38 C.F.R. § 3.103(f)).

Accordingly, the claim will be adjudicated on the merits.

The June 1960 service entrance examination was negative for 
any relevant abnormalities.  The Veteran was hospitalized in 
December 1960 with complaints of being nervous and upset.  He 
had recently gone absent without leave and "wandering around 
South Florida" for several days.  Upon returning to the ship 
he had walked around the deck with a bible in his hand and 
refused to go below deck.  He complained that his head felt 
as if it was about to explode, the he had difficulty 
concentrating and that he was unhappy in the Navy.  He had a 
great deal of emotional lability and a confused state of 
thinking.  A December 1960 Medical Board report determined 
that the Veteran was unfit for duty following an incident in 
which he had gone absent without leave and displayed 
emotional instability.  

The service treatment records are negative for any 
complaints, symptoms or diagnoses of blackouts or heat 
exhaustion.

A June 1984 VA psychiatric examination reflected the 
Veteran's reports that he was very sensitive to heat and 
suffered several episodes of heat exhaustion while assigned 
to the engine room on the USS Salinan.  He reported feelings 
of anxiety during hot weather after service.  The Veteran was 
diagnosed with an anxiety reaction.

During the general medical portion of the June 1984 
examination, the Veteran reported a history of blackouts from 
heat exhaustion.  Cranial nerves and coordination were within 
normal limits, with active bilateral reflexes and no motor 
weakness noted.  Accompanying skull and chest X-rays revealed 
a borderline cardiac silhouette but were otherwise within 
normal limits.  Following this examination, a diagnosis of a 
resolved blackouts spell, among other conditions, were made.  

Additional evidence includes SSA records and VA treatment 
records dated between June 1997 and October 2008.  In 
addition, the Veteran provided testimony at his November 2005 
and May 2009 hearings.

During a May 1992 psychiatric evaluation for SSA benefits, 
the Veteran reported that he might have suffered a "split 
second blackout" after being involved in a serious car 
accident in June 1989.  He also reported fainting from the 
heat while in service and, according to the examiner, implied 
that he colluded with his treating psychiatrist to ensure his 
discharge from service.

The Veteran repeatedly denied experiencing dizziness or 
fainting episodes during VA treatment, including when seen in 
October 2001, July 2005, and May 2006.

During his November 2005 RO hearing, the Veteran testified 
that he blacked out from the heat while working in the vat 
room aboard his ship.  He did not recall receiving medical 
treatment and that he was informed by medical staff that he 
had been in the hospital "for a couple of weeks."  He 
reported that he repeatedly got sick in the engine room from 
the "fumes and stuff" and that fumes greatly affected him.  
He stated that he was discharged shortly after this incident.

The Veteran also testified during a May 2009 Travel Board 
hearing that he had experienced the initial blacked out and 
heat exhaustion when exposed to car fumes while picking up a 
pizza with his mother-in law prior to service.  He 
experienced similar symptoms during service when he was 
exposed to the fumes from the engine room of the ship he 
served on.  He further indicated that he had not blacked out 
since service, while at other points during the hearing he 
seemed to indicate that he had experienced post-service 
symptoms similar to those before and during active service.

The Veteran's current testimony is that he experienced 
symptoms of blackouts and heat exhaustion prior to service 
and similar symptoms in service.  Service connection could 
not be granted for a pre-existing disability unless the 
disability underwent an increase in severity in service.  
38 C.F.R. § 3.306(b) (2008).  The Veteran's testimony is that 
there was no increase; therefore, it does not provide a basis 
for granting service connection.

The contemporaneous service treatment records record no 
pertinent complaints, even though the Veteran's reports were 
recorded in detail in report of the Board of Medical Survey.  
The post service clinical records document numerous medical 
problems, but make no mention of recurrent black outs or head 
exhaustion.  

No medical evidence has been presented suggesting that there 
is a nexus between a disease or injury in service and a 
current disability manifested by blackouts or heat 
exhaustion.

Because the Veteran's statements do not provide a basis for 
linking a current disability to service and the 
contemporaneous record does not suggest such a link, the 
evidence is against the claims for service connection for 
black outs and heat exhaustion and the claims are denied.  
38 U.S.C.A. § 5107(b) (West 2002).

Headaches Service Connection Claim

The claim for service connection for headaches was denied in 
an unappealed rating decision in November 1994.  The RO 
denied the claim because the service medical records did not 
show headaches.  In a letter dated in March 1995, the Veteran 
was notified of that decision and of his right to appeal.  A 
notice of disagreement was not received within one year and 
the decision became final.  38 U.S.C.A. § 7105.

In June 1999, the Veteran asked that claims for service 
connection for headaches.  The RO did not issue a decision on 
the request to reopen the claim until July 2004 decision 
currently on appeal to the Board.

For claims to reopen received prior to August 29, 2001, "new 
and material evidence" is defines as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The Veteran's claim was previously denied because of the 
absence of evidence of headaches during service.  The 
Veteran's newly received hearing testimony is to the effect 
that he experienced headaches during service.  The testimony 
constitutes the first explicit evidence of headaches in 
service.  The testimony was not previously submitted and is 
so significant that it must be considered in order to fairly 
adjudicate the claim.  As such it is new and material.

The Veteran claims that he suffers from headaches as a 
resulting of being exposed to carbon monoxide fumes while in-
service.

As a preliminary matter, to adjudicating the reopened claim 
on the merits, the Board must consider whether the Veteran 
will be prejudiced by its consideration of this question in 
the first instance.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran has made arguments on the merits of the 
claim throughout the appeal period and he has had the 
opportunity to submit evidence and provide hearing testimony 
on the merits.  His hearing testimony was largely based on 
the merits of the claim.   He, therefore, is not prejudiced 
by the Board's adjudication of his claim on the merits.  
Curry v. Brown, 7 Vet. App. 59 (1994).

As noted above, a December 1960 Medical Board report detailed 
an incident in which the Veteran was hospitalized at the Key 
West U.S. Naval Hospital.  The Veteran had complained of 
feeling "nervous and upset" upon returning to his ship 
after being Absent Without Leave (AWOL) for three days and 
was found in a confused state walking around the deck with a 
Bible in his hand.  His treating psychiatrist noted that he 
was very anxious, showed gross immaturity, had a confused 
state of thinking, and poor judgment but no psychosis.  He 
was noted to be totally unmotivated for service.  A diagnosis 
of emotional instability reaction was made and noted to have 
existed prior to service.  He was determined to be unfit for 
duty.

The service treatment records contain no reports of 
headaches.

At a June 1984 VA examination the Veteran reported a history 
of headaches due to weak left eye muscles.  These headaches 
were said to also cause double vision.  Cranial nerves and 
coordination were noted to be within normal limits, and a 
skull X-ray was found to be within normal limits.  No 
diagnosis relative to the Veteran's headaches was made.

Various complaints relating to neck pain and a left knee 
condition are detailed in an August 1988 private orthopedic 
opinion.  No complaints of headaches were noted.

An October 1988 private neurology opinion reflected the 
Veteran's reports of severe headaches and neck pain and that 
he had injured his neck in 1983 playing with one of his 
children.  He reported that X-rays taken at the time of his 
1983 injury caused his doctors to believe he had a prior 
injury but that "he does not remember" any such injury.  

Headaches reportedly began in late 1986 and appeared after he 
felt stressed or that he hurt his neck in some way.  These 
headaches were located in the occipital and retroauricular 
areas bilaterally.  Neurological examination was normal.  
Following this examination, an impression of probable 
cervical spondylosis and secondary muscle contraction 
headaches was made.  The examiner noted that the Veteran had 
"embellishe[d] his symptomatologies."

Private emergency room records reveal that the Veteran was 
involved in a motor vehicle accident in June 1989.  The 
diagnosis was cervical strain.  A September 1992 emergency 
room record shows complaints of a headache for the past ten 
days with a history of recent headaches subsequent to the 
1989 motor vehicle accident noted.  An assessment of neck 
strain was made.

An impression of cervical disc disease with neck and head 
pain was noted in an August 1989 private opinion.

The Veteran was awarded SSA benefits in a June 1993 decision 
due to his severe degenerative disc disease and affective 
disorder.  His disability was determined to have begun in 
February 1992.

Complaints of headaches and neck trouble were noted in a 
private November 1993 orthopedic opinion.  The Veteran 
reported that he had suffered from these symptoms since 1983.  
He reported injuring his neck in 1983 after one of his 
children "flipped over" his neck and being involved in a 
motor vehicle accident in 1989.

A statement from the Veteran's mother dated in May 1995 
detailed two incidents in which the Veteran sustained a head 
injury prior to service.  She also indicated that he was 
injured in a car accident and while working after service.  
An undated statement from the Veteran's wife indicated that 
he experienced almost constant headaches since service, and 
that these headaches were severe on occasion.

An October 1998 VA neurology treatment note indicated that 
the Veteran's headaches were more frequent but more 
manageable, and that he was "aware of what causes or 
precipitates" these headaches.  Complaints of daily 
headaches secondary to his neck pain were noted in a January 
1999 VA neurology treatment note, with the neurologist noting 
that arthritic pain and muscle spasms can start without 
external causes.  An impression of myofascial pain was noted 
in a July 2005 VA neurology treatment note.

During his November 2005 RO hearing, the Veteran testified 
that he suffered from headaches as a result of his neck 
condition, and the fumes he inhaled during service while 
working aboard his ship.  Current treatment for headaches was 
reported.

The Veteran also testified during the May 2009 Travel Board 
hearing that he experienced intermittent headaches that 
occurred after he bent his neck, and that his neck had been 
injured in a post-service car accident.  He also stated that 
his headaches were a sign of carbon monoxide poisoning.

The only evidence linking a current headache disorder to 
service consists of the Veteran's reports of headaches 
related to inhaling fumes while in service.  The Veteran has 
testified, however, that these symptoms existed prior to 
service and were unchanged in service.  As discussed earlier, 
service connection for a pre-existing disability would 
require some increase in the underlying disability in 
service.  Since he has not reported an increase in underlying 
disability, and there is no other evidence of such an 
increase, service connection would not be warranted on the 
basis of aggravation.  38 C.F.R. § 3.306(b).

At times the Veteran appears to have reported that headaches 
began with exposure to fumes in service, but this history has 
not been consistent.  On a number of occasions the Veteran 
reported that his symptoms began only after intervening post-
service injuries.  The contemporaneous record shows no 
findings or complaints of headaches until decades after 
service.

The Veteran's occasional reports of headaches related to 
service lack credibility in light of his other reports of 
symptoms beginning long after service, or before service and 
unchanged in service.  The contemporaneous record showing no 
headache symptoms, and the absence of any medical opinion 
linking headaches to service, weighs the evidence against the 
claim.
 
The benefit of the doubt doctrine is not for application as 
the preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for blackouts and heat exhaustion is 
denied.

New and material evidence has been submitted to reopen a 
claim for service connection for headaches.

Service connection for headaches is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


